                    UNITED STATES DISTRICT COURT

                          DISTRICT OF MINNESOTA

PAMELA POWELL,                                     Case No. 19-CV-1590 (JRT/SER)

                    Plaintiff,

v.                                                             ORDER

WAL-MART STORES, INC.; WALMART INC.;
WAL-MART ASSOCIATES, INC.; ANDREW
PETERSON; RONALD ADAMS; TRACIE
WATKINS WORM; REID CHARPENTIER;
BRET MCCAL; JANE DOE; WALMART JACK
DOE I; WALMART JACK DOE II; JAMES R.
WALDHOUSER; PARKER T. OLSON;
COUSINEAU, WALDHAUSTER &
KIESELBACH, P.A.; JAMES BAUMGARTH;
RONALD M. STARK; CARL SOMMERER;
MICHAEL G. SCHULTZ; SOMMERER &
SCHULTZ, PLLC; MICHAEL SCHULTZ LAW
FIRM; SCOTT A KRUGER; AARON
FERGUSON LAW; COLLEEN DAVIS;
MINNESOTA DEPARTMENT OF ECONOMIC
DEVELOPMENT; PATRICIA CLARK;
CLAIMS MANAGEMENT, INC., doing business
as Arkansas Claims Management, Inc.; ALYSHA
PHIPPS; NEW HAMPSHIRE INSURANCE
COMPANY; BERNARD SANDERS; MARK B.
DAYTON; SAND PROPERTY
MANAGEMENT, LLC; SAND PROPERTY
MAINTENANCE, LLC; RENEE
RETTERRATH; BRIAN SANS CRANTE;
JESSE ATWOOD; ATWOOD JANE DOE I; and
JANE DOE II,

                    Defendants.



     Pamela Powell, P.O. Box 541, Chanhassen, MN 55317, pro se plaintiff.
      The above-captioned case comes before the undersigned on the Report and

Recommendation of United States Magistrate Judge Steven E. Rau. No objections to the

Report and Recommendation were filed within the requisite time period. Accordingly, IT

IS HEREBY ORDERED that:

      1.     This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28

             U.S.C. § 1915(e)(2)(B).

      2.     The application to proceed in forma pauperis of plaintiff Pamela Powell

             (Docket No. 2) is DENIED.


Dated: December 3, 2019
at Minneapolis, Minnesota                      s/John R. Tunheim
                                               JOHN R. TUNHEIM
                                               Chief Judge
                                               U.S. District Court
